JohnsoN, C. J., delivered the opinion of the court. The question is, did the circuit court err in overruling' the demurrer to the declaration. Under our Statute profert is necessary, of a promissory note, as well as of a bond, and- its omission- is ground of general demurrer. See Beebe et al. vs. the Real Estate Bank, 4 V. A. R. p. 124. Same vs. same, same V. p. 429. The craving oyer of the instrument sued on does not’ entitle the jaarfy to oyer of the assignment on it, nor place them on the record. Dardenne vs Bennet et al. 4 V. A. R. p. 458. Our Statute has elevated assignments to the same dignity as instruments of evidence, as the originals themselves, and they can be impeached only in the same manner. It is therefore equalty necessary to make profert of the assignment as of the original itself, and the omission of either is fatal on demurrer. This point was expressly ruled in the case of Roane et al. vs. Hinton and Allen decided at the present term of this court. The declaration is fatally defective as it does not pretend to make profert of either. The breach is also insufficient as it does not negative the payment of the sum demanded to the assignor previous to the assignment. Judgment reversed.